Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed Dec. 14, 2020 has been entered. Claims 1-10 and 12-16 remain pending in the application. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kawada et al (U.S Patent No 10,166,603, filed on Jul. 13, 2015) in view of Mironets (WO 2014/164807).
Regarding claim 1, Kawada teaches that, as illustrated in Figs. 1-3, an apparatus for additively manufacturing three-dimensional objects by means of successive layerwise selective irradiation and consolidation of layers of a powdered build material which can be consolidated by means of an energy beam. The apparatus includes a process chamber and a stream generating device configured to generate a gaseous fluid stream at least partly streaming through the process chamber. The gaseous fluid stream is capable of being charged with non-consolidated particulate build material, while streaming through the process chamber, wherein the stream generating device includes a first stream generating unit comprising a first pumping device. According to the invention, a metal 3D printer adapted for laminate-molding a three-
Kawada discloses that, as illustrated in Fig. 1, the stream generating device includes a first supply source 42 and a second supply source 44 sitting side by side (i.e. in parallel), wherein the second stream generating unit (i.e. source 44) and the first stream generating unit (i.e. source 42) are disposed in parallel.  
Kawada discloses that, as illustrated in Figs. 1-3, the inert gas supply source 40 supplied clean nitrogen gas from the first supply source 42 to the molding chamber 1B through the first blowout port F1 and supplied clean nitrogen gas from the second supply source 44 to the drive chamber 1C (col. 9, lines 13-17). The inert gas supply source 40 raises the flow rate of the nitrogen gas supplied to the molding chamber 1B to be higher than the flow rate of the 
However, Kawada does not explicitly disclose the first stream generating unit including a first pumping device and the second stream generating unit including a second pumping device. 
In the same field of endeavor, additive manufacturing process, Mironets discloses that, as illustrated in Fig. 3, environmental control chamber 26 (i.e. the second stream generating unit), containing filter system 126, blowers 128 (i.e. the second pumping device), valves 130, inert gas sources 132, and control system 32 may be identical to environmental control chamber 18 and control system 24 (pg 4, lines 8-10). Mironets discloses that, filter system 120 is required component of environmental control chamber 18 (i.e. the first stream generating unit) for powder based additive manufacturing. All components of environmental control chamber 18 (i.e. the first stream generating unit), such as blowers 118 (i.e. the first pumping device), valves 122, and inert gas sources 124 may be automatically, semi-automatically, or manually controlled by environmental control system 24 (pg 3, lines 8-12). Thus, Mironets discloses the first stream generating unit including a first pumping device and the second stream generating unit including a second pumping device.
Mironets discloses that, as illustrated in Fig. 3, the first and second stream generating units (Fig. 3, items 18 and 26) are disposed in a streaming channel structure (Fig. 3, items 20 and 28) extending off the process chamber (Fig. 3, item 12). Thus, Mironets discloses the streaming channel structures includes the duct 20 and the duct 28. Mironets discloses that the first stream generating unit is disposed in a first streaming channel branch (Fig. 3, item 20) and 
Furthermore, Mironets discloses the claimed invention except for the integration of the two branches.  It would have been obvious to one of ordinary skill in the art at the time the invention to Mironets, since it has been held that making in one piece an article which has formerly been formed in multiple pieces involves only routine skill in the art.   One would have been motivated to integrate the two branches into one in order to have an alternative design of the system.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kawada to incorporate the teachings of Mironets to provide the first stream generating unit including a first pumping device and the second stream generating unit including a second pumping device. Doing so would be possible to allow manufacturing to proceed without interruption, as recognized by Kawada (pg 2, lines 1-7).
Regarding claims 2 and 3, Kawada teaches that, as illustrated in Figs. 1-3, the apparatus includes a control unit assigned to the at least two stream (i.e. inert gas) generating units (i.e. the first and second stream generating units in claim 1), the control unit being configured to control operation of each the at least two stream generating units independently of each other. The control unit is further configured to control operation of the first and second stream generating units in synchronized manner (i.e. The metal 3D printer further includes a controller 
Regarding claim 4, Kawada teaches that, as illustrated in Figs. 1-3, the control unit in the apparatus is configured to control operation of the at least two stream generating units (i.e. the first and second stream generating units in claim 1) so as to generate a gaseous fluid stream of pre-defined stream properties, whereby operation of each of the at least two stream generating units is controlled in such a manner that the at least two stream generating units co-act to generate the gaseous fluid stream of pre-defined streaming properties (i.e. The metal 3D printer further includes a controller (10) that controls the inert gas supply device. The controller may close the first blowout port and open the second blowout port when the recoater head is in the first position, and close the second blowout port and open the first blowout port when the recoater head is in the second position. (Col. 3, Lines 9-15); The suction device urges the inert gas to flow toward (i.e. at a certain pre-defined angle) the first suction port across the irradiation path of the laser beam. Consequently, the fumes are eliminated from the irradiation 
Regarding claim 5, Kawada teaches that, as illustrated in Figs. 1-3, each of the at least two streams generating units (i.e. the first and second stream generating units in claim 1) is a suction pumping device or comprises at least on suction pumping device (i.e. Preferably, the inert gas supply device includes a suction device (50) that sucks the inert gas in the molding chamber through the first suction port. The suction device may include a casing (52) that surrounds the first suction port, and a fan or a blower (54) that is disposed in the casing. Preferably, the inert gas supply device includes a second suction port (V2) that is disposed on the other side of the recoater head to face the second blowout port (Col. 3, Lines 1-8)).
Regarding claim 6, Kawada teaches that, as illustrated in Figs. 1-3, the at least two stream generating units (i.e. the first and second stream generating units in claim 1) in the apparatus are operated in parallel.
7 and 9, Kawada teaches that, as illustrated in Figs. 1-6, the at least two stream generating units (i.e. the first and second stream generating units in claim 1) in the apparatus are disposed in a streaming channel structure extending off the process chamber (i.e. the molding chamber 1B, Col. 4, Line 27). The technique of by disposing and branching the two stream generating units in a streaming channel structure (including first and second streaming channel branches) extending off the process chamber is within common knowledge of ordinary skilled artisan and would only have provided predictable result of installing/branching the stream generating units. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed elements to have modified the teachings of Kawada to dispose and branch the two stream generating units in a streaming channel structure extending off the process chamber. The claim would have been obvious because a particular known technique (locating/branching/installing the stream generating units) was recognized as part of the ordinary capabilities of one skilled in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007) (See MPEP 2143- exemplary rationales).
Regarding claim 8, Kawada discloses that, as illustrated in Fig. 1, the streaming channel structure in the apparatus extends between a process chamber gas outlet (for example, the first suction port V1) and a process chamber gas inlet (e.g. the inert gas supply device 4 further includes a third blowout port F3. (col. 8, lines 8-9)), wherein a filtering device (i.e. a fume collector 46, (col. 4, line 20)) configured to filter non-consolidated particulate build matter from the gaseous fluid stream is disposed between the process chamber gas outlet and the process chamber gas inlet along the streaming channel structure (i.e. The controller 10 keeps at least one of the third suction port V3 and the fourth suction port V4 constantly open during molding. 
Regarding claim 10, Kawada teaches that, as illustrated in Figs. 1-3, the at least two stream generating units (i.e. the first and second stream generating units in claim 1) in the apparatus have the same output power. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the same power output since there is a good reason (easily to build and maintain) for Kawada to duplicate the two supply source. Furthermore, the claims are directed towards an apparatus and the level of power output is considered a matter of intended use of the apparatus (i.e., output level of units depends on manner of operating said units).
Regarding claim 12, Kawada discloses that, the apparatus further includes a control unit assigned to the first and second stream generating units, wherein the control unit is configured to control operation of at least one of the first and second stream generating units dependent on the other of the first and second stream generating units (i.e. the metal 3D printer further includes a controller (10) that controls the inert gas supply device. The controller may close the first blowout port and open the second blowout port when the recoater head is in the first position, and close the second blowout port and open the first blowout port when the recoater head is in the second position. (col. 3, lines 9-15); It is understandable that the above process is related to the first stream generating unit (i.e. the inert gas supplied by either .
Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kawada et al (U.S Patent No 10,166,603, filed on Jul. 13, 2015) in view of Mironets (WO 2014/164807).
Regarding claim 13, Kawada teaches, as illustrated in Figs. 1-3, a stream generating device for an apparatus for additively manufacturing three-dimensional objects by means of successive layerwise selective irradiation and consolidation of layers of a powdered build material which can be consolidated by means of an energy beam. In the apparatus a stream generating device is configured to generate a gaseous fluid stream at least partly streaming through the process chamber. The gaseous fluid stream is capable of being charged with non-consolidated particulate build material, while streaming through the process chamber, wherein the stream generating device includes a first stream generating unit comprising a first pumping device (i.e. According to the invention, a metal 3D printer adapted for laminate-molding a three-dimensional object includes: a housing (1) having a plurality of side walls to form a molding chamber (1B); a recoater head (3) reciprocating between a first position and a second position in a direction of a horizontal U axis in the molding chamber to form a powder layer of a metal; a laser irradiation device (9) irradiating an irradiation region in the powder layer with a laser beam to form a sintered layer; and an inert gas supply device ( 4) circulating an inert gas through the molding chamber to remove fumes generated in the irradiation region from the molding chamber. The inert gas supply device includes: a first suction port (V1) disposed on one (14) of the side walls facing each other in the direction of the U axis, which is closer to the first position than the second position; a first blowout port (F1) disposed on a side of the recoater 
Kawada discloses that, as illustrated in Fig. 1, the stream generating device includes a first supply source 42 and a second supply source 44 sitting side by side (i.e. in parallel), wherein the second stream generating unit (i.e. source 44) and the first stream generating unit (i.e. source 42) are disposed in parallel.
Kawada discloses that, as illustrated in Figs. 1-3, the inert gas supply source 40 supplied clean nitrogen gas from the first supply source 42 to the molding chamber 1B through the first blowout port F1 and supplied clean nitrogen gas from the second supply source 44 to the drive chamber 1C (col. 9, lines 13-17). The inert gas supply source 40 raises the flow rate of the nitrogen gas supplied to the molding chamber 1B to be higher than the flow rate of the nitrogen gas supplied to the drive chamber 1C, so as to purge the molding chamber 1B (col. 9, lines 40-43). Thus, the first stream generating unit and the second stream generating unit are configured to co-act to generate the gaseous fluid stream.  
However, Kawada does not explicitly disclose the first stream generating unit including a first pumping device and the second stream generating unit including a second pumping device. In the same field of endeavor, additive manufacturing process, Mironets discloses that, as illustrated in Fig. 3, environmental control chamber 26 (i.e. the second stream generating unit), containing filter system 126, blowers 128 (i.e. the second pumping device), valves 130, inert gas sources 132, and control system 32 may be identical to environmental control chamber 18 and 
Mironets discloses that, as illustrated in Fig. 3, the first and second stream generating units (Fig. 3, items 18 and 26) are disposed in a streaming channel structure (Fig. 3, items 20 and 28) extending off the process chamber (Fig. 3, item 12). Thus, Mironets discloses the streaming channel structures includes the duct 20 and the duct 28. Mironets discloses that the first stream generating unit is disposed in a first streaming channel branch (Fig. 3, item 20) and the second stream generating unit is disposed in a second streaming channels branch (Fig. 3, item 28). Because the duct 20 and the duct 28 are connected through the process/manufacturing chamber, for one of ordinary skilled in the art it would have been obvious to say the streaming channel structure is in at least two streaming channel branches.
Furthermore, Mironets discloses the claimed invention except for the integration of the two branches (the duct 20 and the duct 28).  It would have been obvious to one of ordinary skill in the art at the time the invention to Mironets, since it has been held that making in one piece an article which has formerly been formed in multiple pieces involves only routine skill in the 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kawada to incorporate the teachings of Mironets to provide the first stream generating unit including a first pumping device and the second stream generating unit including a second pumping device. Doing so would be possible to allow manufacturing to proceed without interruption, as recognized by Kawada (pg 2, lines 1-7).
Regarding claim 14, Kawada discloses that, the stream generating device further includes a control unit assigned to the first and second stream generating units, wherein the control unit is configured to control operation of at least one of the first and second stream generating units dependent on the other of the first and second stream generating units (i.e. The metal 3D printer further includes a controller (10) that controls the inert gas supply device. The controller may close the first blowout port and open the second blowout port when the recoater head is in the first position, and close the second blowout port and open the first blowout port when the recoater head is in the second position. (Col. 3, Lines 9-15); The suction device urges the inert gas to flow toward (i.e. at a certain pre-defined angle) the first suction port across the irradiation path of the laser beam. Consequently, the fumes are eliminated from the irradiation path with higher efficiency. In addition, the ventilation capability of the molding chamber is enhanced and the discharge amount of the fumes is further increased. In particular, since the fresh inert gas is supplied from the second blowout port, when the recoater head is close to the first suction port, the flow of the clean inert gas is still formed in the same direction 
Regarding claim 15, Kawada discloses that, the stream generating device further includes a control unit assigned to the first and second stream generating units, wherein the control unit is configured to control operation of at least one of the first and second stream generating units independently of each other (i.e. The metal 3D printer further includes a controller (10) that controls the inert gas supply device. The controller may close the first blowout port and open the second blowout port when the recoater head is in the first position, and close the second blowout port and open the first blowout port when the recoater head is in the second position. (Col. 3, Lines 9-15); The suction device urges the inert gas to flow toward (i.e. at a certain pre-defined angle) the first suction port across the irradiation path of the laser beam. Consequently, the fumes are eliminated from the irradiation path with higher efficiency. In addition, the ventilation capability of the molding chamber is enhanced and the discharge amount of the fumes is further increased. In particular, since the fresh inert gas is supplied from the second blowout port, when the recoater head is close to the first suction port, the flow of the clean inert gas is still formed in the same direction during the molding. (Col. 3, Lines 41-50); the inert gas supply device 4 includes a second suction port V2 in addition to the first suction port V1 (see above). The second suction port V2 is disposed on another side of the recoater 
Regarding claim 16, Kawada teaches that, as illustrated in Figs. 1-3, the apparatus includes a control unit assigned to the at least two stream (i.e. inert gas) generating units (i.e. the first and second stream generating units), the control unit being configured to control operation of each the at least two stream generating units independently of each other. The control unit is further configured to control operation of the first and second stream generating units in synchronized manner (i.e. The metal 3D printer further includes a controller (10) that controls the inert gas supply device. The controller may close the first blowout port and open the second blowout port when the recoater head is in the first position, and close the second blowout port and open the first blowout port when the recoater head is in the second position. (Col. 3, Lines 9-15); the inert gas supply device 4 includes a second suction port V2 in addition to the first suction port V1 (see above). The second suction port V2 is disposed on another side of the recoater head 3, which extends in the direction perpendicular to the U axis. The second suction port V2 assists the first suction port V1 only when the second blowout port F2 supplied the inert gas to the molding chamber 1B in place of the first blowout port F1 (col. 7, lines 43-50); It is understandable that the controller 10 controls the first and the second suction port independently of each other. Sometime these operations may conduct simultaneously). 
Response to Arguments
Applicant's arguments filed 12/14/2020 have been fully considered.

Regarding arguments that Mironets does not teach the fist and the second stream generating units are disposed in a streaming channel structure extending off the process chamber, as amended, it is not persuasive. For further consideration, the new ground of rejection based on the updated reference of Mironets (WO 2014/164807) is rendered in the office action. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on (571)270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHIBIN LIANG/Examiner, Art Unit 1741


/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742